internal_revenue_service number info release date cc psi 1-cor-132508-01 date uilc we are responding to correspondence submitted on your behalf by requesting relief under revproc_97_48 in order to establish date as the effective date for your s_corporation_election the information submitted indicates that you failed to file a timely form_2553 have not received any notification from the internal_revenue_service as to any problem with your s_corporation status and have filed and tax returns using forms 1120s however irs records reflect that three notification letters have been sent questioning your s_corporation status the first of these letters was issued in date which was within one month after receiving your tax_return in revproc_97_48 the irs provides special procedures that permit taxpayers in certain situations to obtain automatic late s_corporation relief instead of applying for a private_letter_ruling because notice about the deficiency was sent within six months of the date that you filed your first return your situation is precluded from automatic relief under revproc_97_48 announcement copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office however because your first tax_return was filed late you are precluded from automatic relief the procedures for requesting a ruling are set out in revproc_2001_1 copy enclosed in addition a proper user_fee must be submitted along with your request the fee for a ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million for the last 12-month taxable_period qualify for a reduced user_fee in the amount of dollar_figure if your business qualifies for the reduced fee your request must include a statement certifying gross_income otherwise you will be billed the higher fee please format your ruling_request as shown in appendix b of revproc_2001_1 if you decide to submit a ruling_request please provide documents supporting your intention to be an s_corporation and include the proper user_fee please refer your package to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi b1 room if you have computer web access you may wish to visit www irs gov smallbiz for specialized tax information products and forms relating to small businesses please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2001_1 copy of submission
